 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made and entered into
as of June 19, 2015 by and Second Sight Medical Products, Inc., a California
corporation (“Company”) and Will McGuire (“Executive”), whose address
[___________________________], with reference to the following:

 

A.           Second Sight Medical Products is a medical device company that is
in the business of developing, manufacturing, and marketing implantable
prosthetic devices to restore functional vision to blind patients.

 

B.           Executive is a professional manager with multiple years of senior
experience in operating medical device companies.

 

C.           Company desires to employ and retain services of the Executive and
Executive desires to render his services to the Company on the terms and subject
to the conditions provided herein.

 

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth and for such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Company and Executive
hereby agree as follows:

 

1.            At-Will Employment.

 

1.1          At-Will. Subject to the provisions of this Section 1.1,

 

(a)Company hereby employs Executive and Executive accepts such employment on an
at-will basis which means that either party can terminate the employment
relationship at any time with or without cause. Executive’s start date shall
commence as soon as possible, but no later than August 18, 2015.

 

(b)Executive’s employment with Company is contingent upon a successful
completion of a background screening and post-employment drug screen, along with
Executive’s ability to meet the requirements of the Immigration Reform and
Control Act (1996). In order to comply with this legal obligation, Executive
must provide proof of his eligibility to work legally in the United States of
America and complete an Employment Eligibility Verification form (I-9) within
three days of hire.

 

2.           Titles and Responsibilities; Exclusivity.

 

2.1          Title and Responsibilities.

 

(a)          Executive shall serve as Chief Executive Officer of Company and
shall report to the Board of Directors (the “Board”) of the Company or such
other person or persons as may be designated by the Board.

 

1

 

  

(b)          Subject to applicable law and except to the extent (if at all) as
may be otherwise set forth herein, the “Articles” or “Bylaws” of Company (with
the Articles and Bylaws, the “Company Governing Documents”) Executive shall
have: (i) all executive powers and authority which are necessary to enable him
to discharge his duties as Chief Executive Officer of Company and (ii) all
authority and discretion with respect to the day to day management and
operations of Company.

 

(c)          Subject to applicable law and except to the extent (if at all)
otherwise set forth in the Company Governing Documents, Executive shall have
full and complete authority, power and discretion to manage and control the
business, affairs and properties of Company, to make all decisions regarding
those matters, to perform any and all other acts or activities customary or
incident to the management of Company’s business and to cause all of the
foregoing through Company’s officers, employees or agents.

 

2.2          Exclusivity. Executive shall in good faith and consistent with his
ability, experience and talent perform his duties, and shall devote all of his
business time and efforts to the performance of such duties; provided, however,
that Executive may, so long as such activities do not interfere or conflict with
Executive’s duties hereunder, (i) devote time to his personal investments; (ii)
serve on the boards of, and otherwise render services to, non-profit, civic,
charitable or political businesses or organizations; (iii) serve on the boards
of for-profit businesses or organizations, so long as (A) such business or
organization is not engaged in activities competitive with Company’s business,
(B) Executive notifies Company in writing of each such board on which Executive
is serving and (C) such business or organization fully indemnifies Executive for
his acts and omissions committed while serving as a director thereof; and (iv)
continue to provide services to those entities set forth on Schedule A attached
hereto (the “Approved Entities”) to the extent and limit that Executive
previously provided such services, but only to the extent the provision of such
services is not in conflict with, in derogation of or in interference with, in
any way, Executive’s duties and responsibility to the Company, as shall be
determined by Company (all of the foregoing clauses (i) through (iv) being, the
“Approved Activities”). Schedule B attached to this Agreement shall also
contain: (v) holdings of at least 5% or more that Executive beneficially owns or
controls directly or indirectly in any company whose shares are eligible to
trade in any domestic or foreign securities market; (vi) any holding that
Executive beneficially owns or controls directly or indirectly in any other
company or enterprise; and shall also set forth (vii) all activities, work or
consulting not set forth on Schedule A that Executive performs for others.
Executive will promptly notify the Board of the Company and the Board of Company
of any changes or modifications to the foregoing as they occur, but in any event
not later than fifteen (15) days thereafter (the foregoing clauses (v) through
(vii) being, the “Noticed Holdings and Payments”).

 

3.            Compensation and Benefits. Company shall pay and/or provide the
following compensation and benefits to Executive during the term hereof, and
Executive shall accept the same as payment in full for all services rendered by
Executive, in his capacity as an officer of Company, to or for the benefit of
Company:

 

3.1          Annual Salary. A salary of $390,000 per annum during the period of
Executive employment. Initial Term of this Agreement (the “Salary”). Company
will pay the Salary to Executive semi-monthly for a total of 24 payments of
$16,250 per annum in accordance with the payroll practices of Company in effect
from time to time.

 

2

 

  

3.2          Restricted Stock Units. Executive will be issued 190,000 shares of
Restricted Stock Units (“RSU”) which will have the same vesting as the current
stock option plan described in Section 3.3 below.

 

3.3          Options. Upon Company’s Board of Directors (the “Board”) approval,
Executive will be issued an option to purchase 420,000 shares of Company’s
common stock according to the Company’s equity incentive plan. The strike price
of these options will be based on the closing price of Company’s stock on Nasdaq
at the close of business the day prior to Executive’s official start date. The
options will vest twenty five percent (25%) on the first anniversary of the
grant date, and thereafter in twelve equal installments of six and one quarter
percent (6.25%) on the next twelve quarterly anniversaries of the grant date.

 

3.4          Bonus. Executive shall be eligible to receive a bonus each year,
with the amount of such bonus to be determined in the Board’s sole discretion,
as further noted below in Section 3.5.

 

3.5          Benefit Package. Executive shall be entitled to the following
benefits:

 

·Three weeks paid vacation annually, which is based on an accrual basis

·Paid sick time (not to exceed [ ] days per year)

·Ten paid holidays per calendar year

·Paid life insurance in the amount of $300,000

·Short and long-term disability insurance

·401K tax-sheltered Savings Plan

·Group health, dental and vision insurance for Executive and Executive’s
eligible dependents paid with employer and employee contributions

·Voluntary Employee Stock Purchase Plan

·Executive Insured Medical Reimbursement Plan

·Tuition reimbursement in furthering Executive’s education along certain
professional related lines that support continuing management skills and further
leadership development

·A flexible spending account – Executive may elect to participate in one or more
of the account options offered: before tax insurance premiums, health spending
account and/or dependent or elder care spending account

·Executive will be eligible to participate in the Company’s annual bonus
program. Executive will be eligible for an annual cash bonus of up to 50% of the
Salary, or a portion thereof, depending on whether Company goals are met at end
of calendar year. For 2015, the bonus will be pro-rated based on the number of
months the Executive provides his professional services to the Company. The
bonus incentive program is provided at the discretion of the Board and may be
changed or otherwise modified at any time.

·Commuting - Company will reimburse Executive for reasonable commuting costs
(car mileage and hotel/apartment) for up to one year.

·Relocation – Company will reimburse Executive for reasonable relocation costs
(including real estate and moving expenses) for up to one year.

 

3

 

  

All compensation payable to Executive hereunder shall be subject to such
deductions as Company is from time to time required to make pursuant to law,
governmental regulations or order. All items covered in this Section 3.5 are
subject to change on an annual basis, except that the bonus incentive program is
made available at the discretion of the Board and may be changed or modified at
any time.

 

4.            Representations and Warranties. Executive represents and warrants
to Company that (a) Executive is under no contractual or other restriction or
obligation which is inconsistent with the execution of this Agreement, the
performance of his duties hereunder, or the other rights of Company or
hereunder, (b) Executive is under no physical or mental disability that would
hinder the performance of his duties under this Agreement, and (c) this
Agreement constitutes the valid and binding obligation of Executive, enforceable
by Company and against Executive in accordance with its terms (subject to laws
in effect with respect to creditors’ rights generally and applicable principles
relating to equitable remedies). Company represents and warrants to Executive
that (a) the execution and delivery of this Agreement by Company and the
performance of its obligations hereunder have been duly authorized by Company
and no further action on Company’s part is necessary to authorize this Agreement
and the performance of such obligations, and (b) this Agreement constitutes the
valid and binding obligation of Company, enforceable by Executive against
Company in accordance with its terms (subject to laws in effect with respect to
creditors’ rights generally and applicable principles relating to equitable
remedies).

 

5.            Insurance and Indemnification.

 

5.1          D&O Insurance. Company shall, at its cost, provide insurance
coverage to Executive with respect to (i) director’s and officer’s liability,
(ii) errors and omissions and (iii) general liability.

 

5.2          Indemnification. Company shall indemnify Executive and hold him
harmless from and against any and all costs, expenses, losses, claims, damages,
obligations or liabilities (including actual attorneys fees and expenses)
arising out of or relating to any acts, or omissions to act, made by Executive
on behalf of or in the course of performing services for Company to the full
extent permitted by the Company to other officers and directors as in effect on
the date of this Agreement, provided that the indemnity afforded by the Company
shall never be greater than that permitted by applicable law. If any claim,
action, suit or proceeding is brought, or claim relating thereto is made,
against Executive with respect to which indemnity may be sought against Company
pursuant to this section, Executive shall notify Company in writing thereof, and
Company shall have the right to participate in, and to the extent that it shall
wish, in its discretion, assume and control the defense thereof, with counsel
satisfactory to Executive.

 

6.            Termination.

 

6.1          Termination by Company without Cause. Company may terminate
Executive’s employment with or without Cause (as defined in Section 6.2 below)
at any time during the period of Executive’s employment. If Company terminates
Executive’s employment without Cause, Company shall, immediately after the
Termination Date (as defined in Section 6.6 below), continue to pay to Executive
his Salary for a period of 12 months following such termination and his
pro-rated target bonus through the balance of the calendar year in which such
termination of Executive occurs ("Severance Payments"). Severance Payments made
to Executive shall be in addition to any other benefits earned by Executive or
to which Executive was entitled prior to such termination without Cause
including pro-rated bonus.

 

4

 

  

6.2          Termination for Cause. Termination for “Cause” shall mean
termination because of Executive’s (a) willful misconduct or habitual neglect in
the performance of his duties under this Agreement, (b) conviction for any
felony involving fraud, dishonesty or moral turpitude, (c) material breach of
any material provision of this Agreement that remains uncured ten (10) days
following receipt by Executive from Company of written notice thereof, unless
such breach is of a kind not susceptible to cure within such ten (10) day
period, in which case Executive shall have used his commercially reasonable
effort to commence cure of such breach within such ten (10) day period and shall
have cured such breach no later than the thirtieth (30th) day following receipt
by Executive of such written notice, (d) material violation of Company’s
policies, the violation of which by other management employees would be grounds
for termination of such other management employees, and that remains uncured ten
(10) days following receipt by Executive from Company of written notice thereof,
unless such violation is of a kind not susceptible to cure within such ten (10)
day period, in which case Executive shall have used his commercially reasonable
effort to commence cure of such violation within such ten (10) day period and
shall have cured such violation no later than the thirtieth (30th) day following
receipt by Executive of such written notice, (e) Executive’s conviction by, or
entry of a plea of guilty or nolo contendere in, a court of competent and final
jurisdiction for any felony which would materially and adversely interfere with
Executive’s ability to perform his services under this Agreement, (f)
Executive’s perpetration of an intentional and knowing fraud against or
affecting Company, or any customer, agent, or employee thereof, or (g) material
dishonesty, moral turpitude, fraud or misrepresentation with respect to his
material duties under this Agreement. For purposes hereof, no act or failure to
act on Executive’s part shall be “willful” unless done or omitted not in good
faith and without actual belief that the action or omission was in the best
interest of Company. Notwithstanding the foregoing, Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to him a notice of termination which shall include a statement to the
effect that Executive was guilty of conduct justifying termination for Cause and
specifying the particulars thereof in detail. Executive shall not have the right
to receive compensation or other benefits for any period after termination for
Cause which have not vested or been earned as of the Termination Date. Executive
shall have the right to receive compensation or other benefits which have
already vested or been earned as of the Termination Date for Cause, unless
payment of such compensation or benefits is expressly prohibited by the terms of
any plan, program or agreement governing such compensation or benefits.

 

6.3          Termination by Executive. If Executive terminates his employment
with Company for any reason other than the reasons set forth in Section 6.3
hereof or Executive’s employment is terminated as a result of his death, Company
shall pay to Executive, or in the event of his death, his beneficiary or
beneficiaries or his estate, as the case may be, the Salary and prorated annual
bonus, less taxes required to be withheld and other applicable withholdings,
earned but unpaid pursuant to Sections 3.1 or 3.4 hereof through the Termination
Date and the value of any earned but unused vacation time due to Executive at
the Termination Date. Any such payments due Executive, under this Section 6.3
shall be paid on the Termination Date, unless the termination of Executive's
employment was due to his death, in which case, such payment shall be made no
later than thirty (30) days after the Termination Date. Executive, or, in the
event of Executive's death, Executive's beneficiary or beneficiaries, shall not
have the right to receive compensation or other benefits for any period after
the Termination Date which have not vested or been earned as of the Termination
Date. Executive, or, in the event of Executive's death, Executive's beneficiary
or beneficiaries, shall have the right to receive compensation or other benefits
which have already vested or been earned as of the Termination Date, unless
payment of such compensation or benefits is expressly prohibited by the terms of
any plan, program or agreement governing such compensation or benefits.

 

5

 

  

6.4          Termination for Disability. If Executive becomes subject to a
mental or physical condition that, in the opinion of the Board, with or without
reasonable accommodation, renders Executive unable or incompetent to carry out
his work responsibilities or duties which Executive had at the time such
condition was incurred, (i) which has existed for at least 45 days and (ii)
which in the opinion of a physician selected by the Board may be expected to
last for an indefinite duration or for a duration in excess of three (3) months
(a “Disability”), Company may terminate Executive’s employment hereunder as of
the Termination Date specified in a written notice of termination from Company
to Executive. If Executive’s employment is terminated by Company pursuant to
this Section 6.4, Company promptly following the Termination Date shall pay to
Executive, less taxes required to be withheld and other applicable withholdings,
the Salary through the Termination Date and any earned but unused vacation time
due to Executive at the Termination Date. In addition, Executive shall be
entitled to receive benefits based on Company’s applicable disability plans then
in effect. Executive shall not have the right to receive compensation or other
benefits for any period after the Termination Date which have not vested or been
earned as of the Termination Date. Executive shall have the right to receive
compensation or other benefits which have already vested or been earned as of
the Termination Date, unless payment of such compensation or benefits is
expressly prohibited by the terms of any plan, program or agreement governing
such compensation or benefits.

 

6.5          Termination on Change of Control.

 

In the event of a Change of Control of the Company (as defined below) during
period of Executive’s employment, the Executive shall be entitled to the
benefits set forth in Section 6.1 above. For purposes of this Agreement, a
“Change in Control” of Company shall mean:

 

a.any “person” (as the term is used in Rule 13d-5 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or “group” (as defined in Sections
3(a)(9) and 13(d)(3) of the Exchange Act), other than an Affiliate or any
employee benefit plan (or any related trust) of Company or a subsidiary, becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of Company, representing 50% or
more of Company's outstanding voting securities entitled to vote generally in
the election of directors of Company; or

 

6

 

  

b.the consummation of (A) a merger, consolidation or reorganization to which
Company is a party, whether or not Company is the entity surviving or resulting
therefrom, or (B) a sale or other disposition of all or substantially all of the
assets of Company, in one transaction or a series of related transactions, to
any person other than Company or an Affiliate of Company; provided, however,
that no such consummation will constitute a Change of Control pursuant to this
clause (ii) if persons who were stockholders of Company immediately before the
consummation of the transaction are the beneficial owners immediately following
the consummation of the transaction, of more than 50% of the combined voting
power of the then outstanding voting securities of the person surviving or
resulting from any merger, consolidation or reorganization referred to in clause
(ii)(A) or the person to whom the assets of Company are sold, assigned or
disposed of in any transaction or series of transactions referred to in clause
(ii)(B), in substantially the same proportions as immediately prior to such
consummation.

 

c.For purposes of this Agreement, an “Affiliate” of a person or entity means a
person (or relative of a person) or entity that owns or controls, is owned or
controlled by, or is under common control with such person or entity.

 

6.6          Termination Date. Any termination of Executive’s employment
hereunder pursuant to this Article 6, other than a termination as a result of
Executive’s death, shall be effected by written notice of termination. Any
written notice of termination shall indicate the specific termination provision
in this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provisions so indicated. The effective date of any such
termination (the “Termination Date”) shall be as follows: in the event of a
termination due to Executive’s death, the date of such death. In the event of
termination for any reason other than Executive’s death, the date specified in
the written notice of termination which in no event shall be prior to the date
of delivery of such notice.

 

7.            Confidentiality.

 

7.1          Nondisclosure. Executive acknowledges that in the course of
employment with Company, Executive will have access to and will learn
confidential information concerning Company and its Affiliates. Confidential
information includes, but is not limited to: (a) information about Company’s and
its Affiliates' customers and suppliers, the terms and conditions under which
Company or its Affiliates deal with customers and suppliers, pricing
information, financing arrangements, research materials, manuals, computer
programs, techniques, data, marketing plans and tactics, technical information,
lists of asset sources, the processes and practices of Company and its
Affiliates, all information contained in electronic or computer files, all
financial information, salary and wage information, and any other information
that is designated in writing by Company or its Affiliates as confidential or
that Executive knows or should know is confidential; (b) information provided by
third parties that Company or any of its Affiliates is obligated to keep
confidential; and (c) all other proprietary information of Company or any of its
Affiliates. Executive acknowledges that all confidential information is and
shall continue to be the exclusive property of Company, whether or not prepared
in whole or in part by Executive and whether or not disclosed to or entrusted to
Executive in connection with employment by Company. Executive agrees not to
disclose confidential information, directly or indirectly, under any
circumstances or by any means, to any third persons without the prior written
consent of Company. Executive agrees that he will not copy, transmit, reproduce,
summarize, quote, or make any commercial or other use whatsoever of confidential
information, except as may be necessary to perform work done by Executive for
Company. Executive agrees to exercise the highest degree of care in safeguarding
confidential information against loss, theft or other inadvertent disclosure and
agrees generally to take all steps necessary or requested by Company to ensure
maintenance of the confidentiality of the confidential information. Executive
agrees in addition to the specific covenants contained herein to comply with all
of Company’s policies and procedures for the protection of confidential
information.

 

7

 

  

7.2          Exclusions. Section 7.1 shall not apply to the following
information: (a) information previously, now or hereafter voluntarily
disseminated by Company or its Affiliates to the public or which otherwise
becomes part of the public domain through lawful means; (b) information known to
Executive prior to Executive’s employment with Company; (c) information received
by Executive from third parties not known by Executive to be subject to a
confidentiality agreement with Company or its Affiliates; or (d) information
which is not principally derived from the business plans and activities of
Company or its Affiliates.

 

7.3          Confidential Proprietary and Trade Secret Information of Others.
Executive represents that he has disclosed to Company any agreement to which
Executive is or has been a party regarding the confidential information of
others and Executive understands that Executive’s employment by Company will not
require Executive to breach any such agreement. Executive will not disclose such
confidential information to Company nor induce Company to use any trade secret
proprietary information received from another under an agreement or
understanding prohibiting such use or disclosure.

 

7.4          No Unfair Competition. Executive hereby acknowledges that the sale
or unauthorized use or disclosure of any of Company’s or its Affiliates'
confidential information (as described in Section 7.1 above) obtained by
Executive by any means whatsoever, at any time before, during, or after the Term
shall constitute unfair competition. Executive shall not engage in any unfair
competition with Company or its Affiliates either during his employment at the
Company or at any time thereafter.

 

8.           Company’s Ownership in Employee’s Work.

 

8.1          Company’s Ownership. Executive agrees that all inventions,
discoveries, improvements, trade secrets, formulae, techniques, processes, and
know-how, whether or not patentable, and whether or not reduced to practice,
that are conceived or developed during Executive’s employment with Company,
either alone or jointly with others, that are conceived or developed on
Company’s time and using Company’s facilities, and that relate to Company shall
be owned exclusively by Company, and Executive hereby assigns to Company all
Executive’s right, title, and interest in all such intellectual property.
Executive agrees that Company shall be the sole owner of all domestic and
foreign patents and all rights pertaining thereto, and further agrees to execute
all documents that Company reasonably determines to be necessary or convenient
for use in applying for, prosecuting, perfecting, or enforcing patents or other
intellectual property rights, including, without limitation, the execution of
any assignments, patent applications, or other documents that Company may
reasonably request. This provision is intended to apply only to the extent
permitted by applicable law.

 

8

 

  

8.2          Return of Company’s Property and Materials. Upon termination of
employment with Company, Executive shall deliver to Company all Company property
and materials that are in Executive’s possession or control, including all of
the information described as confidential information pursuant to this Agreement
and including all other information relating to any inventions, discoveries,
improvements, trade secrets, formulae, processes, or know-how of Company.

 

8.3          Ventures. If Executive, during employment with Company, is engaged
in or associated with the planning or implementation of any project, program, or
venture involving Company and any third parties, all rights in the project,
program, or venture shall belong to Company, and Executive shall not be entitled
to any interest therein or to any commission, finder's fee, or other
compensation in connection therewith other than the salary and other benefits to
be paid or provided to Executive as provided in this Agreement.

 

9.            General Relationship. Executive shall be considered an employee of
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

 

10.          Non-Solicitation.

 

10.1        Executive agrees, in consideration of Company agreeing to obligate
itself to make the Severance Payments on the terms and subject to the conditions
set forth herein, Executive, except as may be otherwise expressly set forth
herein, will not during the Restricted Period (as defined below):

 

(a)          directly or indirectly solicit any Person who is a current or
prospective customer of Company in respect of any Restricted Business (as
defined below), except on behalf of Company; or

 

(b)          induce or attempt to induce any employee of Company to terminate
his or her association with Company, or, except on behalf of Company, solicit
any such employee as an independent contractor, employee or other service
provider.

 

For purposes hereof, “Restricted Business” means, collectively, the businesses
engaged in by the Company as of the date hereof or during the period of
Executive’s employment and, “Restricted Period” means the period starting with
such date as Executive’s employment hereunder is terminated for any reason and
ending 12 months from such termination.

 

11.          Miscellaneous.

 

11.1        Entire Agreement. This Agreement sets forth the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
existing agreements between them concerning such subject matter.

 

9

 

  

11.2        No Assignment. This Agreement may not be assigned by Company or
Executive without the prior written consent of the other party and Company
(which consent may be granted or withheld by such Person in its sole and
absolute discretion), and any attempt to assign rights and duties without such
written consent shall be null and void and of no force and effect. Subject to
the preceding sentence, this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

 

11.3        Survival. The covenants, agreements, representations and warranties
contained in or made pursuant to this Agreement shall survive Executive’s
termination of employment, irrespective of any investigation made by or on
behalf of any party.

 

11.4        Third Party Beneficiaries. This Agreement does not create, and shall
not be construed as creating, any rights enforceable by any Person not a party
to this Agreement.

 

11.5        Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

 

11.6        Section Headings. The headings of the several sections in this
Agreement are inserted solely for the convenience of the parties and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.

 

11.7        Notices. All notices and other communications required or permitted
under this Agreement shall be in writing, served personally on, telecopied, sent
by courier or other express private mail service, or mailed by certified,
registered or express United States mail postage prepaid, and shall be deemed
given upon receipt if delivered personally, telecopied, or sent by courier or
other express private mail service, or if mailed when actually received as shown
on the return receipt. Notices shall be addressed as follows:

 

(a)          If to Company, to:

 

Second Sight Medical Products, Inc.

12744 San Fernando Road
Building 3
Sylmar, California 91342

Telephone: (818) 833-5000

Facsimile: (818) 833-5067

 

With a copy (not constituting notice) to:

 

Aaron A. Grunfeld

11111 Santa Monica Boulevard

Suite 1840

Los Angeles, California 90025

Telephone: (310) 788-7577

 

10

 

  

(b)          If to Executive, to:

 

Will McGuire

[______________________]

[______________________]

Telephone: (___) ______________

Facsimile: (___) _______________

 

Either party may change its address for purposes of this Section by giving to
each other, in the manner provided herein, a written notice of such change.

 

11.8        Severability. All sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
sections, clauses or covenants were not contained herein.

 

11.9        Applicable Law. This Agreement is made with reference to the laws of
the State of California, shall be governed by and construed in accordance
therewith, and any court action brought under or arising out of this Agreement
shall be brought in any competent court within the State of California, County
of Los Angeles, or such other courts in the State of California wherein the
principal place of business of Company is located.

 

11.10      Arbitration. The parties hereto agree that any and all disputes,
claims or controversies arising out of or relating to this Agreement that are
not resolved by mutual agreement shall be submitted to final and binding
arbitration before JAMS/ENDISPUTE, or its successor, pursuant to the United
States Arbitration Act, 9 U.S.C. Sec. 1 et seq. Either party may commence the
arbitration process called for in this Agreement by filing a written demand for
arbitration with JAMS/ENDISPUTE, with a copy to the other party. The arbitration
will be conducted in accordance with the provisions of JAMS/ENDISPUTE’s
Comprehensive Arbitration Rules and Procedures in effect at the time the demand
for arbitration is filed. The parties will cooperate with JAMS/ENDISPUTE and
with one another in selecting an arbitrator from JAMS/ENDISPUTE’s panel of
neutrals, and in scheduling the arbitration proceedings. The parties covenant
that they shall participate in the arbitration in good faith, provided that
Company shall pay costs of the arbitration. The provisions of this Section 11.10
may be enforced, consistent with Section 11.9, by any court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorneys fees, to be paid by the party
against whom enforcement is ordered. All arbitration proceedings shall be held
in Los Angeles, California.

 

11.11      Attorneys’ Fees. If any legal action, arbitration or other proceeding
is brought for the enforcement of this Agreement, or because of any alleged
dispute, breach, default or misrepresentation in connection with this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs it incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.

 

11.12      Gender. Where the context so requires, the use of the masculine
gender shall include the feminine and/or neuter genders and the singular shall
include the plural, and vice versa, and the word “person” shall include any
corporation, firm, partnership or other form of association.

 

11

 

 

11.13      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

 

11.14      Amendments; Waivers. This Agreement may be amended, supplemented or
changed, and any provision hereof may be waived, only by a written instrument
making specific reference to this Agreement signed by (a) the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought,
and (b) Company. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party hereto or Company, shall be deemed to
constitute a waiver by the Person taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party hereto and/or Company of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach. No failure on the part
of any party hereto and/or Company to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Person
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.         

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth.

 

  COMPANY       SECOND SIGHT MEDICAL PRODUCTS, INC.       By: /s/ Thomas B.
Miller   Thomas B. Miller, Chief Financial Officer       EXECUTIVE       Will
McGuire         /s/ Will McGuire

 



12

